Title: To James Madison from Thomas B. Benedict, 16 September 1814
From: Benedict, Thomas B.
To: Madison, James


        
          Sir
          Dekalb, N.Y Septr. 16th. 1814
        
        A Stranger addresses you, It has been the pleasure of the councill of appointment in this State to give me the command of the fourth Brigade; I have Seen considerable Service, and can in three days raise from 12 to 1500 men to take the field; they are at the command of your Excellency. I feell anxious to enter the Service, and to take the brave men with me who have fought twic[e] by my Side, without disgracing themselves. Things here weare an unfavourable Prospect. The British, to my positive knowledge, are pushing up an imencce force to the Upper Country, and there is no doubt, intend to winter a large force at Ogdensburgh, on our Shore opposite Fort Wellington at Prescott. This Fort is strong. Shall they be permitted to garrison on our Shore? My Brigade can and will prevent it, if directed so to do. I humbly tender to you my weak Services in the defence of my country, and if required can lead 1500 Brave fellows into the field, men the most of whom have Seen Service, &e are well drilled. In extreem haste I am Your Excelle⟨ncys⟩ Most Obt & Hhble Svt.
        
          Th, B, BenedictGenl. 4th. Brigade NY Militia
        
      